Title: To Benjamin Franklin from Josiah Quincy, Sr., 30 December 1778
From: Quincy, Josiah, Sr.
To: Franklin, Benjamin


Honored and dear Sir,
Braintree December 30th: 1778.
Permit me by this Opportunity to transmit to you the sincere and most affectionate Regards of an old Friend; with my grateful Acknowledgment for your kind and repeated Remberance of me, in your Letters to our worthy and mutual Friend Doctor Cooper.
By Order of Congress, a general Tribute of Praise and Thanksgiving is, this Day offered up throughout the Land, to our universal Parent and Benefactor, for his many undeserved Mercies in the Course of the year past, among which, the Preservation of your invaluable Life and Usefulness, next to defeating the Enterprizes of our insidious, cruel and unrelenting Enemies, excites my most devout Returns of Gratitude! with my ardent Wishes, that you may live to see them reduced, (like Joseph’s Brethren of old) to the ignominious Necessity of suing for Peace to their offended Brethren in America, whom they wished to subjugate and enslave.
When I contemplate Doctr: Franklin, held in Durance for a foulmouth’d Solicitor to spit his Venom at, and the same Docr: Franklin, Plenipotentiary from these united States, putting the last Hand to a Treaty of Alliance, Amity and Commerce upon such honorable Terms, with one of the most powerful Princes in Europe, and the Probability of other respectable Powers acceding to it, my Heart feels an Excess of Pleasure, I am una[ble to] discribe.
After sacrificing so much Blood, and a Profusion of Treasure, in Pursuit of an unattainable Object, must not our Enemies be convinced, by such dear bought Exp[enditures] that the Sons of Freedom in this western Hemisphere are not to be conquered like the Slaves of the East, and that it is not impossible, but in some future, and perhaps not far distan[t future] they may be obliged to transmit the Plunder of the Latter, to repair the Damage, [which in] the Plenitude of their Power, they have unjustly and in Violation of the Rights of Nature [allowed the] Former to suffer?
Whilst I am writing, my News Paper hands me two Addresses to the Public, one of them from Genl. Lee, and the other from your Friend, and late Colleague S: Dean Esqr:—By the first Genl: W——n’s Character is indirectly attacked, which I hope he will be able to vindicate, and therefore am no further concern’d, than to wish the Truth may appear, and the Blame or Disgrace fall upon those who justly deserve it.
The Facts alledged in the other Address, if founded on Truth, are of a very alarming Nature! For its scarcely possible to conceive, how a greater Misfortune can befal a Nation, just risen to Independence, and assuming its Rank among the Powers of the World, than to have its worst Enemies, some of those in whom it has most confided. But as the Truth or Falsehood of what the Author has advanced, or may further advance, cannot escape your Penetration, I shall esteem it a singular Favour, to know your Sentiments upon the Subject, so far as you can oblige me, without Prejudice to your own and the publick Interest.
Be so good as to present my most affectionate Regards, to my honble and worthy Friend as quondam Neighbour Mr: Adams; and inform him that his Lady and Family with his dear Connections are all well.
Whilst his Excellency Count de Estaing with the French Fleet under his Command lay in this Harbor we were repeatedly honored with friendly Visits from many of his Officers, whose Civility and Politeness were truly characteristick of the Perfection to which the Science of good Breeding and Refinement of Manners in that justly respected Nation is arrived.
In Consequence of a particular Message from his Excellency, we had the Honour of a Visit to drink Tea with Mr: Adams’s Lady at my House. He appeared to be extremely well bred, and very politely invited us to dine on board the Languidoc; where we were entertained in a superb Manner, easier for you to imagine than for me to describe. He often spoke of you in the highest Terms of Respect, and of his being your near Neighbour at Passy.
The striking Contrast between French and English naval Civility was too remarkable to pass unnoticed.
I have been often on board english Ships of War, and except one or two Instances I never arrived to the Honour of exchanging a Salute with the Commander or to an Admission into the great Cabbin, where the Emperor of his wooden World sat collected in all the Majesty of self Importance. On the contrary: There was scarce a Family in my Neighbourhood, but was visited by one or other of the french Officers, and were afterwards invited on board their Ships, where the Decency and good Manners with which they were entertained, was equal to the Splendor and Plenty of their Tables. But what was still more remarkable is, that, tho some hundreds of common Seamen frequently came on Shore to traffick with the country People for their Produce, I never heard of one of them being intoxicated, or any Instance of their Misbehaviour.
Mr: Samuel Bradford, the Bearer hereof, who I wish may have the Honor of safely delivering this Letter, is a Son of Capt: John Bradford, Agent for the continental Prizes brought into this State, and was educated in commercial Life under the Tuition of Ebenezer Storer Esqr:, Treasurer of Harvard Colledge, who by an intermarriage with my eldest Daughter is, now my Son in Law. The young Gentleman sustains the Character of a worthy Youth, and as such I beg Leave to recommend him to your Patronage and friendly Advice.

That all your Endeavors for the Good of your native Country may be crown’d with Success, and that you may in due Time be safely returned to it in Peace, to enjoy the Acclamations of a grateful People, is the unalterable Wish of—Dear Sir, Your obliged, and faithful Servant
Josa: Quincy
 
Addressed: The honble. Doctor Benjamin Franklin


Favor’d per Mr: /
}
QDC


Samuel Bradford


Notations in different hands: Jos: Quincy Braintree 30 Xbre. 1778. Boston / Colo. Q’s
